Exhibit 10.3
 

 


 
OWNER TRUST ADMINISTRATION AGREEMENT
 
among
 
HYUNDAI AUTO RECEIVABLES TRUST 2010-A, as Issuer,
 
HYUNDAI CAPITAL AMERICA, as Administrator,
 
and
 
CITIBANK, N.A., as Indenture Trustee
 
Dated as of May 13, 2010
 

 

 
 

TABLE OF CONTENTS




   
Page
 
     
Section 1.1
Duties of the Administrator with Respect to the Depository Agreement and the
Indenture
2
Section 1.2
Additional Duties
5
Section 1.3
Non-Ministerial Matters
6
Section 2.
Records
7
Section 3.
Compensation
7
Section 4.
Additional Information To Be Furnished to the Issuer
7
Section 5.
Independence of the Administrator
7
Section 6.
No Joint Venture
7
Section 7.
Other Activities of Administrator
7
Section 8.
Term of Agreement; Resignation and Removal of Administrator
7
Section 9.
Action upon Termination, Resignation or Removal
9
Section 10.
Notices
9
Section 11.
Amendments
10
Section 12.
Successors and Assigns
11
Section 13.
GOVERNING LAW
11
Section 14.
Headings
11
Section 15.
Counterparts
11
Section 16.
Severability
11
Section 17.
Not Applicable to Citibank, N.A. in Other Capacities
11
Section 18.
Limitation of Liability of Owner Trustee and Indenture Trustee
12
Section 19.
Third-Party Beneficiary
12
Section 20.
Nonpetition Covenants
12
Section 21.
Liability of Administrator
13
Exhibit A
POWER OF ATTORNEY
A-1

 
-i-

--------------------------------------------------------------------------------


This OWNER TRUST ADMINISTRATION AGREEMENT dated as of May 13, 2010 (this
“Agreement”) among HYUNDAI AUTO RECEIVABLES TRUST 2010-A, a Delaware statutory
trust (the “Issuer”), HYUNDAI CAPITAL AMERICA, a California corporation, as
administrator (the “Administrator”), and CITIBANK, N.A., a national banking
association, not in its individual capacity but solely as Indenture Trustee (the
“Indenture Trustee”).
 
W I T N E S S E T H :
 
WHEREAS, the Issuer was formed pursuant to a Trust Agreement dated as of
November 10, 2009 and is governed by an Amended and Restated Trust Agreement
dated as of May 13, 2010 (as amended and supplemented from time to time, the
“Trust Agreement”), by and among Hyundai ABS Funding Corporation, as depositor
(the “Depositor”), Wilmington Trust Company, not in its individual capacity but
solely as owner trustee (the “Owner Trustee”), and Hyundai Capital America, as
administrator (the “Administrator”), and is issuing 0.39821% Asset Backed Notes,
Class A-1, 0.86% Asset Backed Notes, Class A-2, 1.50% Asset Backed Notes, Class
A-3, and 2.45% Asset Backed Notes, Class A-4 (collectively, the “Notes”)
pursuant to the Indenture dated as of May 13, 2010 (as amended and supplemented
from time to time, the “Indenture”), between the Issuer and the Indenture
Trustee, and is issuing asset backed certificates (the “Trust Certificates” and,
collectively with the Notes, the “Securities”) pursuant to the Trust Agreement
(capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Indenture or the Trust Agreement, as applicable);
 
WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities (collectively, the “Related Agreements”), including
(i) a Sale and Servicing Agreement dated as of May 13, 2010 (as amended and
supplemented from time to time, the “Sale and Servicing Agreement”), among
Hyundai Capital America, as seller (in such capacity, the “Seller”) and as
servicer (in such capacity the “Servicer”), the Depositor, the Issuer and the
Indenture Trustee, (ii) a Letter of Representations dated May 13, 2010 (as
amended and supplemented from time to time, the “Depository Agreement”), among
the Issuer, the Indenture Trustee, the Administrator and The Depository Trust
Company (“DTC”) relating to the Notes and (iii) the Indenture.
 
WHEREAS, pursuant to the Related Agreements, the Issuer and Owner Trustee are
required to perform certain duties in connection with (a) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (b)
the beneficial ownership interests in the Issuer (the registered holders of such
interests being referred to herein as the “Owners”);
 
WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer and the Owner
Trustee may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;
 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
 
Section 1.1
Duties of the Administrator with Respect to the Depository Agreement and the
Indenture.

 
The Administrator agrees to perform all its duties as Administrator and all the
duties of the Issuer and the Owner Trustee under the Depository Agreement.   In
addition, the Administrator shall consult with the Owner Trustee regarding the
duties of the Issuer or the Owner Trustee under the Indenture and the Depository
Agreement.   The Administrator shall monitor the performance of the Issuer and
shall advise the Owner Trustee when action is necessary to comply with the
Issuer’s or the Owner Trustee’s duties under the Indenture and the Depository
Agreement.   The Administrator shall prepare for execution by the Issuer, or
shall cause the preparation by other appropriate persons of, all such documents,
reports, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to
the Indenture and the Depository Agreement.   In furtherance of the foregoing,
the Administrator shall take all appropriate action that is the duty of the
Issuer or the Owner Trustee to take pursuant to the Indenture including, without
limitation, such of the foregoing as are required with respect to the following
matters under the Indenture (parenthetical section references are to sections of
the Indenture):
 
(a)          the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);
 
(b)          the notification of Noteholders of the final principal payment on
their Notes (Section 2.08(b));
 
(c)          the preparation of or obtaining of the documents and instruments
required for authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);
 
(d)          the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of collateral
(Section 4.04);
 
(e)          the maintenance of an office in the Borough of Manhattan, City of
New York, for registration of transfer or exchange of Notes (Section 3.02);
 
(f)           the duty to cause newly appointed Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.03);
 
(g)          the direction to the Indenture Trustee to deposit moneys with
Paying Agents, if any, other than the Indenture Trustee (Section 3.03);
 
2

--------------------------------------------------------------------------------


(h)          the obtaining and preservation of the Issuer’s qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Notes, the Collateral and each other instrument and agreement included in the
Trust Estate (Section 3.04);
 
(i)           the preparation of all supplements and amendments to the Indenture
and all financing statements, continuation statements, instruments of further
assurance and other instruments and the taking of such other action as is
necessary or advisable to protect the Trust Estate (Section 3.05);
 
(j)           the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Trust Estate, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.06 and 3.09);
 
(k)          the identification to the Indenture Trustee in an Officer’s
Certificate of a Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.07(b));
 
(l)           the delivery of written notice to the Indenture Trustee and the
Rating Agencies of a Servicer Termination Event under the Sale and Servicing
Agreement and, if such Servicer Termination Event arises from the failure of the
Servicer to perform any of its duties under the Sale and Servicing Agreement
with respect to the Receivables, the taking of all reasonable steps available to
remedy such failure (Section 3.07(d));
 
(m)         [Reserved];
 
(n)          the preparation and obtaining of documents and instruments required
for the release of the Issuer from its obligations under the Indenture (Section
4.01);
 
(o)          the delivery of written notice to the Indenture Trustee and the
Rating Agencies of each Event of Default under the Indenture and each default by
the Servicer or the Seller under the Sale and Servicing Agreement and by the
Seller or the Company under the Receivables Purchase Agreement (Section 3.19);
 
(p)          the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation and execution of an Officer’s
Certificate and the obtaining of the Opinion of Counsel and the Independent
Certificate relating thereto (Section 4.01);
 
(q)          the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Trust Estate in a commercially reasonable manner
if an Event of Default shall have occurred and be continuing (Section 5.04);
 
(r)           the preparation and delivery of notice to Noteholders of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.08);
 
3

--------------------------------------------------------------------------------


(s)          the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of any
co-trustee or separate trustee (Sections 6.08 and 6.10);
 
(t)           the furnishing to the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);
 
(u)          the duty to provide reasonable and appropriate assistance to the
Depositor or its designees, as applicable, with the preparation and filing with
the Commission, any applicable state agencies and the Indenture Trustee of
documents required to be filed on a periodic basis with, and summaries thereof
as may be required by rules and regulations prescribed by, the Commission and
any applicable state agencies and the transmission of such summaries, as
necessary, to the Noteholders (Section 7.03);
 
(v)          the opening of one or more accounts in the Issuer’s name, the
preparation and delivery of Issuer Orders, Officer’s Certificates and Opinions
of Counsel and all other actions necessary with respect to investment and
reinvestment of funds in the Trust Accounts (Sections 8.02 and 8.03);
 
(w)         the preparation of an Issuer Request and Officer’s Certificate and
the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Trust Estate (Sections 8.04 and 8.05);
 
(x)          the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Noteholders of notices with respect to such supplemental indentures
(Sections 9.01, 9.02 and 9.03);
 
(y)          the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.05);
 
(z)          the duty to notify Noteholders of redemption of the Notes or to
cause the Indenture Trustee to provide such notification (Section 10.02);
 
(aa)        the preparation and delivery of all Officer’s Certificates, Opinions
of Counsel and Independent Certificates with respect to any requests by the
Issuer to the Indenture Trustee to take any action under the Indenture (Section
11.01(a));
 
(bb)       the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the lien of the Indenture (Section 11.01(b));
 
(cc)        the notification of the Rating Agencies, upon the failure of the
Indenture Trustee to give such notification, of the information required
pursuant to Section 11.04 of the Indenture (Section 11.04);
 
4

--------------------------------------------------------------------------------


(dd)       the preparation and delivery to Noteholders and the Indenture Trustee
of any agreements with respect to alternate payment and notice provisions
(Section 11.06);
 
(ee)        the recording of the Indenture, if applicable (Section 11.14);
 
(ff)         the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency (Section 2.12);
 
(gg)       the direction to Paying Agents to pay to the Indenture Trustee all
sums held in trust by such Paying Agents (Section 3.03); and
 
(hh)       the duty to provide the Indenture Trustee with the information
necessary to deliver to each Noteholder such information as may be reasonably
required to enable such Holder to prepare its United States federal and state
and local income or franchise tax returns (Section 6.06).
 
Section 1.2
Additional Duties.

 
(a)          In addition to the duties of the Administrator set forth above, the
Administrator shall (i) perform all duties and obligations applicable to or
required of the Issuer as set forth in Appendix A to the Sale and Servicing
Agreement in accordance with the terms and conditions thereof, and (ii) perform
such calculations and shall prepare or shall cause the preparation by other
appropriate persons of, and shall execute on behalf of the Issuer or the Owner
Trustee, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Related Agreement or Section 5.04(a),
(b), (c) or (d) of the Trust Agreement, and at the request of the Owner Trustee
shall take all appropriate action that it is the duty of the Issuer or the Owner
Trustee to take pursuant to the Related Agreements.   In furtherance thereof,
the Owner Trustee shall, on behalf of itself and of the Issuer, execute and
deliver to the Administrator and to each successor Administrator appointed
pursuant to the terms hereof, one or more powers of attorney substantially in
the form of Exhibit A hereto, appointing the Administrator the attorney-in-fact
of the Owner Trustee and the Issuer for the purpose of executing on behalf of
the Owner Trustee and the Issuer all such documents, reports, filings,
instruments, certificates and opinions.  Subject to Section 5 of this Agreement,
and in accordance with the directions of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the
Administrator.   Such responsibilities shall include providing to the Depositor
and the Indenture Trustee the monthly servicing report in an appropriate
electronic form.
 
5

--------------------------------------------------------------------------------


(b)          Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.04(a),
(b), (c) and (d), the penultimate sentence of Section 5.04 and Section 5.05(a)
of the Trust Agreement with respect to, among other things, accounting and
reports to Certificateholders; provided, however, that the Owner Trustee shall
retain responsibility for the distribution of the Schedule K-1s (as prepared by
the Administrator) necessary to enable each Certificateholder to prepare its
federal and state income tax returns.
 
(c)          The Administrator shall satisfy its obligations with respect to
clause (b) above by retaining, at the expense of the Trust payable by the
Administrator, a firm of independent public accountants (the “Accountants”)
acceptable to the Owner Trustee, which shall perform the obligations of the
Administrator thereunder.
 
(d)          The Administrator shall perform the duties of the Administrator
including, without limitation, those specified in Sections 8.01, 8.02 and 10.02
of the Trust Agreement required to be performed in connection with the fees,
expenses and indemnification and the resignation or removal of the Owner
Trustee, and any other duties expressly required to be performed by the
Administrator under the Trust Agreement.
 
(e)          In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.
 
Section 1.3
Non-Ministerial Matters.

 
With respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless within a
reasonable time before the taking of such action, the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
have withheld consent or provided an alternative direction.  Unless explicitly
provided under this Administration Agreement, for the purpose of the preceding
sentence, “non-ministerial matters” shall include, without limitation:
 
(a)          the amendment of or any supplement to the Indenture;
 
(b)          the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Receivables).
 
(c)          the amendment, change or modification of the Related Agreements;
 
(d)          the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or Successor Servicers, or the consent
to the assignment by the Note Registrar, Paying Agent or Indenture Trustee of
its obligations under the Indenture; and
 
(e)          the removal of the Indenture Trustee.
 
6

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in this Agreement, the Administrator
shall not be obligated to, and shall not, (i) make any payments to the
Noteholders under the Related Agreements, (ii) sell the Trust Estate pursuant to
Section 5.04 of the Indenture or (iii) take any other action that the Issuer
directs the Administrator not to take on its behalf.
 
Section 2.             Records.  The Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by the Issuer at
any time during normal business hours.
 
Section 3.             Compensation.  As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be paid by the Servicer in
accordance with the Sale and Servicing Agreement.
 
Section 4.              Additional Information To Be Furnished to the
Issuer.  The Administrator shall furnish to the Issuer from time to time such
additional information regarding the Collateral as the Issuer shall reasonably
request.
 
Section 5.              Independence of the Administrator.  For all purposes of
this Agreement, the Administrator shall be an independent contractor and shall
not be subject to the supervision of the Issuer or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuer, the
Administrator shall have no authority to act for or represent the Issuer or the
Owner Trustee in any way and shall not otherwise be deemed an agent of the
Issuer or the Owner Trustee.
 
Section 6.             No Joint Venture.  Nothing contained in this Agreement
(i) shall constitute the Administrator and either of the Issuer or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.
 
Section 7.              Other Activities of Administrator.
 
Nothing herein shall prevent the Administrator or its Affiliates from engaging
in other businesses or, in its sole discretion, from acting in a similar
capacity as an administrator for any other person or entity even though such
person or entity may engage in business activities similar to those of the
Issuer, the Owner Trustee or the Indenture Trustee.
 
The Administrator and its affiliates may generally engage in any kind of
business with any person party to a Related Agreement, any of its affiliates and
any person who may do business with or own securities of any such person or any
of its affiliates, without any duty to account therefor to the Issuer, the Owner
Trustee or the Indenture Trustee.
 
Section 8.              Term of Agreement; Resignation and Removal of
Administrator.
 
(a)           This Agreement shall continue in force until the dissolution of
the Issuer, upon which event this Agreement shall automatically terminate.
 
7

--------------------------------------------------------------------------------


(b)           Subject to Sections 8(e) and (f), the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days’ prior written
notice.
 
(c)           Subject to Sections 8(e) and (f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least 60
days’ prior written notice.
 
(d)           Subject to Sections 8(e) and (f), at the sole option of the
Issuer, the Administrator may be removed immediately upon written notice of
termination from the Issuer to the Administrator if any of the following events
shall occur:
 
(i)           the Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten Business Days (or, if such default cannot be cured in
such time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);
 
(ii)           a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or
 
(iii)           the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.
 
The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Issuer and the Indenture Trustee within seven days after the happening of such
event.
 
(e)           No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer, (ii) such successor Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder and (iii) the Owner Trustee and the Indenture
Trustee consent to the successor Administrator.
 
(f)           The appointment of any successor Administrator shall be effective
only after the satisfaction of the Rating Agency Condition with respect to such
appointment.
 
8

--------------------------------------------------------------------------------


(g)           A successor Administrator shall execute, acknowledge and deliver a
written acceptance of its appointment hereunder to the resigning Administrator
and to the Issuer.  Thereupon the resignation or removal of the resigning
Administrator shall become effective, and the successor Administrator shall have
all the rights, powers and duties of the Administrator under this
Agreement.  The successor Administrator shall mail a notice of its succession to
the Noteholders and the Certificateholders.  The resigning Administrator shall
promptly transfer or cause to be transferred all property and any related
agreements, documents and statements held by it as Administrator to the
successor Administrator and the resigning Administrator shall execute and
deliver such instruments and do other things as may reasonably be required for
fully and certainly vesting in the successor Administrator all rights, power,
duties and obligations hereunder.
 
(h)           In no event shall a resigning Administrator be liable for the acts
or omissions of any successor Administrator hereunder.
 
(i)           In the exercise or administration of its duties hereunder and
under the Related Documents, the Administrator may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, and
the Administrator shall not be liable for the conduct or misconduct of such
agents or attorneys if such agents or attorneys shall have been selected by the
Administrator with due care.
 
Section 9.              Action upon Termination, Resignation or
Removal.  Promptly upon the effective date of termination of this Agreement
pursuant to Section 8(a) or the resignation or removal of the Administrator
pursuant to Section 8(b) or (c), respectively, the Administrator shall be
entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal.  The Administrator shall
forthwith upon such termination pursuant to Section 8(a) deliver to the Issuer
all property and documents of or relating to the Collateral then in the custody
of the Administrator.  In the event of the resignation or removal of the
Administrator pursuant to Section 8(b) or (c), respectively, the Administrator
shall cooperate with the Issuer and take all reasonable steps requested to
assist the Issuer in making an orderly transfer of the duties of the
Administrator.
 
Section 10.            Notices.  Any notice, report or other communication given
hereunder shall be in writing and addressed as follows:
 
(a)           if to the Issuer or the Owner Trustee, to:
 
Hyundai Auto Receivables Trust 2010-A
In care of Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
 
(b)           if to the Administrator, to:
 
Hyundai Capital America
3161 Michelson Drive, Suite 1900
Irvine, CA  92612
Attention: Vice President, Finance
with a copy to the General Counsel
 
9

--------------------------------------------------------------------------------


(c)           if to the Indenture Trustee, to:
 
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York  10013
Attention: Structured Finance Agency and Trust – Hyundai Auto Receivables Trust
2010-A
 
or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above.
 
Section 11.           Amendments.  This Agreement may be amended from time to
time by a written amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee, with prior written notice to each
Rating Agency, without the consent of the Owner Trustee, the Noteholders and the
Certificateholders, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement to cure any
ambiguity, to correct or supplement any provisions in this agreement; provided
that (a) such amendment will not materially and adversely affect the interest of
any Noteholder or Certificateholder as confirmed by an opinion of counsel
provided to the Indenture Trustee and (b) the Administrator shall have delivered
to the Owner Trustee and the Indenture Trustee, an Opinion of Counsel stating
that, in the opinion of such counsel, either (i) all financing statements and
continuation statements have been filed that are necessary to fully preserve and
protect the interest of the Owner Trustee and the Indenture Trustee in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (ii) no such action
shall be necessary to preserve and protect such interest. This Agreement may
also be amended by the Issuer, the Administrator and the Indenture Trustee with
the written consent of the Owner Trustee and the holders of Notes evidencing at
least a majority of the Outstanding Amount and the holders of Trust Certificates
evidencing at least a majority of the Certificate Percentage Interests for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholders; provided, however, that no such amendment
may (a) reduce the interest rate or principal amount of any Note or Certificate
or delay the Stated Maturity Date of any Note without the consent of any Holder
of such Note or (b) reduce the aforesaid percentage of the holders of Notes and
Trust Certificates which are required to consent to any such amendment, without
the consent of the holders of all the outstanding Notes and Trust Certificates.
Notwithstanding the foregoing, the Administrator may not amend this Agreement
without the permission of the Seller, which permission shall not be unreasonably
withheld.  Prior to consenting to any such amendment the Indenture Trustee shall
have the right to receive (at other than its own expense) an Opinion of Counsel
that such amendment is authorized or permitted by this Agreement.
 
10

--------------------------------------------------------------------------------


Section 12.           Successors and Assigns.  This Agreement may not be
assigned by the Administrator unless such assignment is previously consented to
in writing by the Issuer and the Owner Trustee and subject to the satisfaction
of the Rating Agency Condition in respect thereof.  An assignment with such
consent and satisfaction, if accepted by the assignee, shall bind the assignee
hereunder in the same manner as the Administrator is bound
hereunder.  Notwithstanding the foregoing, this Agreement may be assigned by the
Administrator without the consent of the Issuer or the Owner Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Administrator; provided that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder and represents that it has the financial
ability to satisfy its indemnification obligations hereunder.  Notwithstanding
the foregoing, the Administrator can transfer its obligations to any affiliate
that succeeds to substantially all of the assets and liabilities of the
Administrator and who has represented and warranted that it is not less
creditworthy than the Administrator.  Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.
 
Section 13.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 14.            Headings.  The section headings hereof have been inserted
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect of this Agreement.
 
Section 15.            Counterparts.  This Agreement may be executed in
counterparts, each of which when so executed shall be an original, but all of
which together shall constitute but one and the same agreement.
 
Section 16.           Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 17.            Not Applicable to Citibank, N.A. in Other
Capacities.  Nothing in this Agreement shall affect any obligation Citibank,
N.A. may have in any other capacity.
 
11

--------------------------------------------------------------------------------


Section 18.            Limitation of Liability of Owner Trustee and Indenture
Trustee.
 
(a)           Notwithstanding anything contained herein to the contrary, this
instrument has been executed by the Owner Trustee solely in its capacity as
Owner Trustee and in no event shall the Owner Trustee in its individual capacity
or any beneficial owner of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of the Issuer.  For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles 6, 7 and 8 of the Trust Agreement.
 
(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by the Indenture Trustee solely as Indenture
Trustee and in no event shall the Indenture Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.
 
(c)           No recourse under any obligation, covenant or agreement of the
Issuer contained in this Agreement shall be had against any agent of the Issuer
(including the Administrator and the Owner Trustee) as such by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely an obligation of the Issuer as a Delaware statutory trust,
and that no personal liability whatever shall attach to or be incurred by any
agent of the Issuer (including the Administrator and the Owner Trustee), as
such, under or by reason of any of the obligations, covenants or agreements of
the Issuer contained in this Agreement, or implied therefrom, and that any and
all personal liability for breaches by the Issuer of any such obligations,
covenants or agreements, either at common law or at equity, or by statute or
constitution, of every such agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.
 
Section 19.           Third-Party Beneficiary.  The Seller, the Depositor and
the Owner Trustee are third-party beneficiaries to this Agreement and are
entitled to the rights and benefits hereunder and may enforce the provisions
hereof as if each were a party hereto.
 
Section 20.           Nonpetition Covenants.  Notwithstanding any prior
termination of this Agreement, the Administrator and the Indenture Trustee shall
not, prior to the date which is one year and one day after the termination of
this Agreement with respect to the Issuer, acquiesce, petition or otherwise
invoke or cause the Issuer to invoke the process of any court of government
authority for the purpose of commencing or sustaining a case against the Issuer
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.
 
12

--------------------------------------------------------------------------------


Section 21.            Liability of Administrator.  Notwithstanding any
provision of this Agreement, the Administrator shall not have any obligations
under this Agreement other than those specifically set forth herein, and no
implied obligations of the Administrator shall be read into this
Agreement.  Neither the Administrator nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken in good
faith by it or them under or in connection with this Agreement, except for its
or their own negligence or willful misconduct and in no event shall the
Administrator be liable under or in connection with this Agreement for indirect,
special or consequential losses or damages of any kind, including lost profits,
even if advised of the possibility thereof and regardless of the form of action
by which such losses or damages may be claimed.  Without limiting the foregoing,
the Administrator may (a) consult with legal counsel (including counsel for the
Issuer), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts and (b)
shall incur no liability under or in respect of this Agreement by acting upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.
 
 [SIGNATURE PAGES FOLLOW]
 
13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
 

  HYUNDAI AUTO RECEIVABLES TRUST 2010-A        
By:
WILMINGTON TRUST COMPANY,
not in its individual capacity
but solely as Owner Trustee
             
By:           /s/ Bethany J. Taylor                                             
 
Name:     Bethany J. Taylor
 
Title:       Financial Services Officer

 
S-1

--------------------------------------------------------------------------------


 
 

  CITIBANK, N.A.,   not in its individual capacity   but solely as Indenture
Trustee              
By:          /s/  Karen
Schluter                                                   
 
Name:     Karen Schluter
 
Title:       Vice President

 
 
S-2

--------------------------------------------------------------------------------


 
 

 
HYUNDAI CAPITAL AMERICA,
  as Administrator              
By:          /s/  Dae Kwon Ko                                                  
 
Name:     Dae Kwon Ko
 
Title:       Treasurer

 
S-3

--------------------------------------------------------------------------------


EXHIBIT A
 
POWER OF ATTORNEY
 
STATE  OF 
 
COUNTY OF
)
)
)

                                                     
 
KNOW ALL MEN BY THESE PRESENTS, that Hyundai Auto Receivables Trust 2010-A (the
“Issuer”), does hereby make, constitute and appoint Hyundai Capital America, as
administrator (the “Administrator”) under the Owner Trust Administration
Agreement dated May 13, 2010 (the “Administration Agreement”), among the Issuer,
the Administrator and Citibank, N.A., as Indenture Trustee, as the same may be
amended from time to time, and its agents and attorneys, as Attorneys-in-Fact to
execute on behalf of the Owner Trustee or the Issuer all such documents,
reports, filings, instruments, certificates and opinions as it should be the
duty of the Owner Trustee or the Issuer to prepare, file or deliver pursuant to
the Basic Documents, or pursuant to Section 5.04(a), (b), (c) or (d) of the
Trust Agreement, including, without limitation, to appear for and represent the
Owner Trustee and the Issuer in connection with the preparation, filing and
audit of federal, state and local tax returns pertaining to the Issuer, and with
full power to perform any and all acts associated with such returns and audits
that the Owner Trustee could perform, including without limitation, the right to
distribute and receive confidential information, defend and assert positions in
response to audits, initiate and defend litigation, and to execute waivers of
restrictions on assessments of deficiencies, consents to the extension of any
statutory or regulatory time limit, and settlements.
 
All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.
 
Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Administration Agreement.
 
EXECUTED this ___ day of ________, 2010.
 
 

  HYUNDAI AUTO RECEIVABLES TRUST 2010-A        
By:
WILMINGTON TRUST COMPANY,
not in its individual capacity
but solely as Owner Trustee
             
By:                                                                           
 
  Name:
 
      Title:

 
Exhibit A-1

--------------------------------------------------------------------------------


 
STATE  OF 
 
COUNTY OF
)
)
)

 
Before me, the undersigned authority, on this day personally appeared
________________________________, known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he/she
signed the same for the purposes and considerations therein expressed.
 
Sworn to before me this ___ day of ________, 2010.
 
 
Notary Public - State of _________________

 
Exhibit A-2

--------------------------------------------------------------------------------

